Case 18-12791        Doc 45     Filed 12/19/18     Entered 12/19/18 13:47:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12791
         Sarator N Whitehead

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/01/2018.

         2) The plan was confirmed on 07/19/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/06/2018.

         5) The case was Converted on 12/11/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12791            Doc 45            Filed 12/19/18    Entered 12/19/18 13:47:56              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $680.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $414.64
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $30.60
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $445.24

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                         Class    Scheduled      Asserted       Allowed        Paid         Paid
 American Web Loan                         Unsecured         500.00           NA            NA            0.00       0.00
 AT&T Mobility II LLC                      Unsecured         863.66      1,010.79      1,010.79           0.00       0.00
 Bank of America                           Unsecured         570.00           NA            NA            0.00       0.00
 Capital One                               Unsecured           0.00           NA            NA            0.00       0.00
 Chicago Elite                             Unsecured          50.00           NA            NA            0.00       0.00
 Citibank North America                    Unsecured      1,028.00            NA            NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         485.00        386.70        386.70           0.00       0.00
 Comcast                                   Unsecured         293.16           NA            NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         237.85        183.62        183.62           0.00       0.00
 Department Of Education                   Unsecured    187,986.00    193,360.17     193,360.17           0.00       0.00
 Geico                                     Unsecured          80.00           NA            NA            0.00       0.00
 Greenline Loans                           Unsecured         500.00           NA            NA            0.00       0.00
 Inbox Loan                                Unsecured         975.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         916.00        916.03        916.03           0.00       0.00
 Lifetime Fitness                          Unsecured          50.00           NA            NA            0.00       0.00
 Niles North High School                   Unsecured      1,200.00         800.00        800.00           0.00       0.00
 North Side Community Federal Credit Uni   Unsecured         268.00           NA            NA            0.00       0.00
 Northshore Health Systems                 Unsecured          50.00           NA            NA            0.00       0.00
 Northshore Health Systems                 Unsecured      1,000.00            NA            NA            0.00       0.00
 Quantum3 Group                            Unsecured         243.00        243.48        243.48           0.00       0.00
 Quantum3 Group                            Unsecured         548.00        548.81        548.81           0.00       0.00
 Quantum3 Group                            Unsecured         111.00        111.04        111.04           0.00       0.00
 Ready Set Go                              Unsecured      1,047.00            NA            NA            0.00       0.00
 Resurgent Capital Services                Unsecured      2,210.00       2,210.80      2,210.80           0.00       0.00
 Resurgent Capital Services                Unsecured      1,147.00       1,147.26      1,147.26           0.00       0.00
 Resurgent Capital Services                Unsecured      4,924.00       4,924.37      4,924.37           0.00       0.00
 Sokaogon Finance                          Unsecured         750.00           NA            NA            0.00       0.00
 Sureshi Sharma                            Unsecured      5,350.00       5,350.00      5,350.00           0.00       0.00
 Synchrony Bank                            Unsecured         144.00        179.92        179.92           0.00       0.00
 Target Finance, LLC                       Unsecured         500.00           NA            NA            0.00       0.00
 The Reserve at Saluki Point               Unsecured      1,200.00       1,200.00      1,200.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-12791        Doc 45      Filed 12/19/18      Entered 12/19/18 13:47:56                 Desc        Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal       Int.
 Name                                Class     Scheduled        Asserted      Allowed         Paid          Paid
 Title Max                       Secured          5,012.00             0.00      5,012.00        213.44       21.32
 Zippyloans.com                  Unsecured           500.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                  $0.00
       Mortgage Arrearage                                         $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $5,012.00            $213.44                 $21.32
       All Other Secured                                          $0.00              $0.00                  $0.00
 TOTAL SECURED:                                               $5,012.00            $213.44                 $21.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                $0.00
        All Other Priority                                        $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $212,572.99                   $0.00                $0.00


 Disbursements:

          Expenses of Administration                                  $445.24
          Disbursements to Creditors                                  $234.76

 TOTAL DISBURSEMENTS :                                                                                $680.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-13-FR-S (9/1/2009)
